DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on July 8, 2019.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 11 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No.  A1 to (herein after " .
As to claims 1, 11 and 16, 
the Filev et al. publication discloses a system for a vehicle, comprising: 
a powertrain calibration database that stores a plurality of travel routes and associated powertrain calibrations (see Figs. 3 and 9, and ¶51, where “a route can be computed or retrieved from a database in the cloud along with an optimal calibration map for the vehicle on that route”); and 
a controller (70, 77) with computer readable instructions stored on non-transitory memory that when executed (see Figs. 3, 9 and ¶36 and ¶51), cause the controller to: 
receive a transportation request (see ¶26, where “[t]he route may be determined from interaction between HMI 26, a navigation unit 27, and a GPS receiver 28”; see also ¶33 and ¶34); 
determine a plurality of potential travel routes for the transportation request (see ¶33, where the navigation system 72 acts as a route calculator for evaluating different potential routes); and 
identify a subset of travel routes from the plurality of travel routes that are similar to the plurality of potential routes (see ¶33, where the navigation system 72 acts as a route calculator for evaluating different potential routes; see also ¶51, where specific routes are selected implicitly define identifying a subset of travel routes from the plurality of travel routes that are similar to the plurality of potential routes).
While the Filev et al. publication discloses selecting a travel route and a corresponding powertrain calibration for that route (see ¶51), and operating the vehicle via the powertrain calibration along the travel route, the Filev et al. publication does not specifically disclose
comparing powertrain calibrations corresponding to the subset of travel routes with each of the plurality of potential travel routes in order to mutually assign a ranking to powertrain calibration and travel route pairs; and
selecting a powertrain calibration and a travel route based on the ranking.
Comparing powertrain calibrations is old and well known, as demonstrated by the Glugla et al. publication who discloses comparing powertrain calibrations in order to update a vehicle's powertrain calibration table for the current driving environment. (See ¶47 and ¶63.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Filev et al. publication to compare powertrain calibrations corresponding to the subset of travel routes with each of the plurality of potential travel routes in order to mutually assign a ranking to powertrain calibration and travel route pairs, and select a powertrain calibration and a travel route based on the ranking, as suggested by the Glugla et al. publication, in order to update a vehicle's powertrain calibration table for the current driving environment.




As to claim 2,
the Filev et al. publication is considered to disclose the plurality of powertrain calibrations pertaining to powertrain calibrations associated with routes previously traveled by the vehicle. (See ¶51.)

As to claim 6,
the Filev et al. publication is considered to disclose the travel request including one or more parameters related to fuel economy, vehicle performance, environmental conditions, geographical location, and ride quality; and wherein coincidentally determining the travel route and the powertrain calibration in the mutually dependent manner includes accounting for the one or more parameters related to fuel economy, vehicle performance, environmental conditions, geographical location, and ride quality.  (See ¶51.)

As to claim 7,
the Filev et al. publication is considered to disclose the plurality of powertrain calibrations being stored at a powertrain calibration database accessible via the controller of the vehicle. (See Fig. 9 and ¶51.)

As to claim 8,
the Filev et al. publication is considered to disclose the plurality of potential travel routes being developed by the controller in conjunction with an onboard navigation system.  (See Figs. 3 and 9, and ¶34 and ¶51.)
As to claim 9,
the Filev et al. publication is considered to disclose the plurality of powertrain calibrations comprising a subset of powertrain calibrations selected from a larger number of calibrations, the subset selected based on the subset of powertrain calibrations having been previously used for routes similar in terms of one or more characteristics associated with the plurality of potential routes. (See Fig. 9, ¶34 and ¶51.)

As to claim 17,
the Filev et al. publication is considered to disclose a route learning module; and wherein the controller stores further instructions to update the powertrain calibration database based on information related to travel routines and associated powertrain calibrations learned over time in conjunction with the route learning module. (See ¶34 and ¶51.)

As to claim 18,
 the Filev et al. publication discloses an onboard navigation system (72); and wherein the controller stores further instructions to develop the plurality of potential travel routes based on the travel request and in conjunction with the onboard navigation system. (See ¶34 and ¶51.)

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Filev et al. publication in view of the Glugla et al. publication, and further in view of U.S. Patent Application Publication No. 2019/0265695 A1 to Udagawa et al. (herein after “Udagawa et al. publication").
As to claim 19,
the modified Filev et al. publication discloses the invention substantially as claimed, except for
an autonomous control system that is used for autonomously operating the vehicle along the travel route.
The Udagawa et al. publication, however, discloses “[a]n autonomous driving system installed on a vehicle [that] determines a target travel route to a destination.” (See Abstract and ¶4.)  Such disclosure suggests an autonomous control system being used for autonomously operating the vehicle along a travel route.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify and provide the Filev et al. publication with an autonomous control system that is used for autonomously operating the vehicle along a travel route, as suggested by the Udagawa et al. publication, in order to control autonomous driving of the vehicle based on the driving environment information.

Claims 3 - 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Filev et al. publication in view of the Glugla et al. publication, and further in view of U.S. Patent Application Publication No. 2020/0156435 A1 to Patil et al. (herein after “Patil et al. publication").
As to claims 3 - 5 and 20,
the modified Filev et al. publication discloses the invention substantially as claimed, except for
a software application that receives the transportation request, the transportation request including a starting location and an ending location along with one or more preferences related to the transportation request; and wherein the controller stores further instructions to receive the transportation request from the software application.
Software application that receives transportation request, e.g., third party vehicle-for-hire service, is old and well known, as demonstrated by the Patil et al. publication who discloses that “[s]uch electronic devices 12 utilize application programs that third party vehicle-for-hire service providers provide to allow the anticipated passenger 10 to hail the vehicle 14. Such third party service providers include Uber (Uber Technologies Inc., San Francisco, Calif.) and Lyft (San Francisco, Calif.)”
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify and provide the Filev et al. publication with a software application that receives the transportation request, the transportation request including a starting location and an ending location along with one or more preferences related to the transportation request, and wherein the controller stores further instructions to receive the transportation request from the software application, as suggested by the Patil et al. publication, in order to allow an anticipated passenger to hail a vehicle.

Allowable Subject Matter
Claims 12 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667